



Exhibit 10.21




FIRST AMENDMENT TO SEPARATION AGREEMENT


This FIRST AMENDMENT, dated and effective as of July 20, 2015 (this
“Amendment”), to that certain Separation Agreement, dated July 2, 2015, by and
among Santander Consumer USA Holdings, Inc. (“SCUSA”), Santander Consumer USA
Inc., Banco Santander, S.A., Santander Holdings USA, Inc., DDFS LLC, and Thomas
G. Dundon (the “Separation Agreement”), is entered into by and among the parties
set forth on the signature pages to this Amendment. All capitalized terms that
are not otherwise defined herein shall have the meaning set forth in the
Separation Agreement.
WHEREAS, Section 7(b) of the Separation Agreement provides that the provisions
of the Separation Agreement may be amended by a writing signed by the parties
thereto;
WHEREAS, the parties to the Separation Agreement desire to make certain
amendments as set forth herein; and
NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:
1.
Amendment to Section 2(b)(ii). Section 2(b)(ii) is amended by deleting
“September 30, 2015” and substituting, in lieu thereof, “July 3, 2015”.

2.
Governing Law. This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York applicable to agreements made
and to be performed entire within such state, without regard to the conflicts of
law principles of such state.

3.
Counterparts. This Amendment may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. The parties hereto hereby acknowledge and agree
that signatures delivered by facsimile or electronic means (including by “pdf”)
shall be deemed effective for all purposes.

4.
No Other Amendment. Except as expressly amended hereby, the Separation Agreement
shall remain in full force and effect in all respects.



[Signature Page Follows]

























































--------------------------------------------------------------------------------





[Signature Page to First Amendment to Separation Agreement]




IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.




SANTANDER CONSUMER USA
HOLDINGS INC.


By: /s/ Eldridge Burns
Name: Eldridge Burns
Title: Chief Legal Officer




SANTANDER CONSUMER USA INC.


By: /s/ Eldridge Burns
Name: Eldridge Burns
Title: Chief Legal Officer




BANCO SANTANDER, S.A.


By: /s/ Javier Maldonado
Name: Javier Maldonado
Title: Senior Executive Vice President




SANTANDER HOLDINGS USA, INC.


By: /s/ Gerald Chamberlain
Name: Gerald Chamberlain
Title: Senior Vice President




THOMAS G. DUNDON




/s/ Thomas G. Dundon
Thomas G. Dundon




DDFS LLC




By: DDFS Partnership LP,
its Sole Member




By: Dundon Management Company, LLC,
its General Partner









--------------------------------------------------------------------------------





By: /s/ Thomas G. Dundon
Name: Thomas G. Dundon
Title: President




/s/ Thomas G. Dundon
Thomas G. Dundon





